internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-143100-02 date date legend corporation partnership x y ira ira a b c plr-143100-02 d e f g trust shareholders plr-143100-02 plr-143100-02 plr-143100-02 plr-143100-02 state year date date date dear this letter responds to a letter dated date and subsequent correspondence requesting inadvertent invalid election relief under sec_1362 of the internal_revenue_code corporation effective date corporation was incorporated on date under state law and elected to be an s facts in date corporation learned that its s election was not valid because it had ineligible shareholders ira ira x y and partnership as of date when corporation made its s_corporation_election it was unaware that it had ineligible shareholders during year but before date ira transferred corporation stock to trust ira transferred corporation stock to a x transferred corporation stock to b c d and e and y transferred corporation stock to partnership once corporation learned that its s election was invalid partnership transferred corporation stock to f and g it is represented that trust a b c d e f and g are eligible s_corporation shareholders corporation and its shareholders represent that the invalid s_corporation_election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning corporation represents that since date corporation and its shareholders have treated corporation as an s_corporation corporation and its shareholders agree to make any adjustments consistent with the treatment of corporation as an s plr-143100-02 corporation that the secretary may require with respect to the period specified by sec_1362 applicable law sec_1361 generally provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that such termination is effective on and after the date the s_corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary plr-143100-02 conclusion based on the facts submitted and the representations made we conclude that corporation's s_corporation_election was ineffective for the taxable_year beginning date because ira ira x y and partnership were ineligible shareholders of corporation we also conclude that the ineffectiveness of corporation’s s_corporation_election constituted an inadvertent invalid election under sec_1362 therefore we rule that corporation will be treated as an s_corporation beginning date and thereafter unless corporation’s s_corporation_election otherwise terminates under sec_1362 this ruling is contingent on corporation treating a b c d e f and g as owning corporation stock as of date and on corporation and its shareholders treating corporation as an s_corporation effective date accordingly corporation’s shareholders in determining their respective income_tax liabilities must include their pro_rata share of the separately and nonseparately computed items of corporation under sec_1366 make adjustments to stock basis under sec_1367 and take into account any distributions made by corporation under sec_1368 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the eligibility of corporation to have elected under sec_1362 to be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending the original of this letter to you corporation’s authorized representative and a copy to corporation and corporation’s other authorized representative sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
